Order, Supreme Court, New York *237County (Elliott Wilk, J.), entered on or about May 22, 1996, which, after a hearing, granted defendants’ motion to modify the preliminary injunction entered April 14, 1995, denied plaintiffs’ application for an undertaking, and held in abeyance plaintiffs’ application to hold defendants in contempt, unanimously affirmed, without costs.
We perceive no improvident exercise of discretion in narrowing the scope of the preliminary injunction (see, 220 AD2d 215). The hearing court aptly recognized that, in view of the brief marketability of the type of product that defendants had been completely barred from selling and manufacturing, the breadth and duration of the original preliminary injunction would improperly have had the effect of a permanent injunction.
In light of the hearing court’s justified reservations concerning the proof of defendants’ alleged violations of the initial temporary restraining order (see, Coronet Capital Co. v Spodek, 202 AD2d 20, 29), it was not inappropriate to defer the resolution of defendants’ contempt.
We have considered plaintiffs’ other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.